


EXHIBIT 10.19


PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K
FOR FISCAL YEAR ENDED DECEMBER 31, 2013




SUMMARY OF PERQUISITES FOR EXECUTIVE OFFICERS
OF PEOPLES BANCORP INC.




Based on business need, on a case-by-case basis, the Compensation Committee of
the Board of Directors  (the “Committee”) of Peoples Bancorp Inc. (“Peoples”)
grants the use of a company-paid automobile and country club membership to
selected executive officers of Peoples to further business development on behalf
of Peoples.  Expenses relating to personal use of the country club amenities are
either reimbursed to Peoples or paid by the executive officer.  Expenses
relating to personal use of company automobiles are reported as income to the
executive officer.  On December 17, 2009, the Board of Directors discontinued
company-paid country club memberships for executive officers effective January
1, 2010 and was reinstated June 1, 2011.
 
On January 12, 2006, the Committee approved the adoption of an Executive Health
Program for the executive officers.  The Executive Health Program provides an
opportunity for each named executive officer to participate in a comprehensive
medical screening annually at the expense of Peoples.  Participation is
voluntary.  The objective of the Executive Health Program is the early
identification of potential health problems and the prompt, expert treatment of
any medical problems detected, which could negatively impact Peoples’ financial
performance or current management succession plans.


On July 25, 2013, the Peoples Bancorp Board of Directors approved the Peoples
Bancorp Inc. Nonqualified Deferred Compensation Plan (the “2013 Nonqualified
Plan”). Participation in the 2013 Nonqualified Plan is limited to a select group
of management and highly-compensated employees, including executive officers,
designated annually by the Compensation Committee. The Nonqualified Deferred
Compensation Plan is provided for the purpose of providing deferred compensation
to a select group of management and highly compensated employees. Peoples may
make discretionary contributions to participants’ bookkeeping accounts in such
amount that would have been made pursuant to the Retirement Savings Plan as
matching contributions if all amounts selected to be deferred under the 203
Nonqualified Plan had been deferred under the Retirement Savings Plan. All
deferrals and discretionary contributions vest in accordance with the vesting
schedule under the Retirement Savings Plan, provided that the amounts will
become fully vested in the event of a participant’s retirement or death and will
be forfeited if a participant is terminated for cause.




